

117 SJ 21 IS: Proposing an amendment to the Constitution of the United States to prohibit the use of slavery and involuntary servitude as a punishment for a crime.
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 21IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Merkley (for himself, Mr. Van Hollen, Mr. Markey, Mr. Wyden, Mr. Padilla, Ms. Hirono, Mr. Sanders, Mr. Booker, and Mr. Durbin) introduced the following joint resolution; which was read twice and referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to prohibit the use of slavery and involuntary servitude as a punishment for a crime.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  —Neither slavery nor involuntary servitude may be imposed as a punishment for a crime..